DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending and under examination.

Response to Amendment
Applicants amendments to the claims received on 01/21/2022 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/25/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims, new 112(d) rejections have been set forth.
In view of the amended claims and remarks received on 01/21/2022, the previous prior art rejection based on Sattler has been modified to address the claim amendments (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 lines 10-11 have been amended to recite “wherein the air cylinder and the capper rod are affixed to and stationary with respect to the vertically-oriented capper portion.  However, claim 1 lines 2, 5 and 7 previously refer to “a vertically-oriented capper portion comprising … a capper rod … an air cylinder”.  The capper rod and air cylinder are part of the vertically oriented capper portion, and it is unclear what applicants intent is by reciting that the capper rod and air cylinder are stationary with respect itself (the vertically oriented capper portion)._ Applicant(s) recitation of “wherein the air cylinder and the capper rod are affixed to and stationary with respect to the vertically-oriented capper portion” is ambiguous in view of the applicants earlier recitation of the capper rod comprising said structural elements because a vertically-oriented capper portion comprising said structural components would inherently have said components affixed to and stationary with respect to the vertically-oriented capper portion and it is unclear what exactly applicants are attempting to further define in lines 10-11. A similar rejection is also made for claim 9.
Claims 2-8 are rejected based on further claim dependency.
Claims 10-18 are also rejected based on further claim dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites “wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve”.  However, claim 1 has been amended to include the limitation “a bracket securing the pneumatic piston rod and the capper sleeve in a fixed position relative to one another”.  The configuration of the bracket with respect to the pneumatic piston rod and capper sleeve is recited in claim one such that the bracket secures the pneumatic piston rod and the capper sleeve in a fixed position.  Claim 7 also recites a configuration of the bracket with respect to the pneumatic piston rod and the capper sleeve in a fixed position.  Therefore, since claim 1 already includes the configuration of the bracket with respect to the pneumatic piston rod and capper sleeve in a fixed position relative to one another, then claim 7 does not appear to further limit the sample tube capping device.

Claim 10 recites “wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve”.  However, claim 9 has been amended to include the limitation “a bracket securing the pneumatic piston rod and the capper sleeve in a fixed position relative to one another”.  The configuration of the bracket with respect to the pneumatic piston rod and capper sleeve is recited in claim one such that the bracket secures the pneumatic piston rod and the capper sleeve in a fixed position.  Claim 7 also recites a configuration of the bracket with respect to the pneumatic piston rod and the capper sleeve in a fixed position.  Therefore, since claim 9 already includes the configuration of the bracket with respect to the pneumatic piston rod .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US 2008/0292501; already of record – hereinafter “Sattler”), and further in view of Itoh; (US Patent No. 5,493,849; already of record – hereinafter “Itoh”).

Regarding claim 1, Sattler discloses a sample tube capping device (Sattler; figs. 1a-1c, #1, [0030, 0057, 0060]) comprising: 
a vertically-oriented capper portion (Sattler; fig. 2a, #6, [0030, 0060, 0062]) comprising:
a capper rod (Sattler; figs. 2a-c, #3, [0063]) comprising a capper tip (Sattler; figs. 2a-c, #5, [0059]); and 
a capper sleeve enveloping the capper rod (Sattler; figs. 2a-c, # 2, [0059]); 
a cylinder (Sattler; figs. 1a-c, #112, [0061]);
a bracket (Sattler, figs 2a-c. #14, [0067]); 
wherein the cylinder and the capper rod are affixed to and stationary with respect to the vertically-oriented capper portion (Sattler discloses cylinder 112 is connected to the vertically-oriented capper potion 6 at one end and the capper rod 3 is connected at the opposite end; figs 1b, 2a, #112, #6, #3, [0062]).  
Sattler does not disclose the cylinder is an air cylinder comprising a pneumatic piston rod, and that the bracket secures the pneumatic piston rod and the capper sleeve in a fixed position relative to one another.
However, Itoh teaches the analogous art of a sample tube capping device (Itoh; fig. 1, col. 3 lines 30-35) comprising a cylinder (Itoh; fig. 1, #13b, col. 4 line 14) wherein the cylinder is an air cylinder comprising a pneumatic piston rod (Itoh; fig. 1, #13b, #13a, col. 4 lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising a pneumatic piston rod, as taught by Itoh, because the air cylinder comprising 

Regarding claim 2, modified Sattler discloses the sample tube capping device of claim 1 above, wherein in an engage mode, the capper tip extends beyond the capper sleeve to engage a cap and transport the cap from a cap track to a sample tube (Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064].  Sattler also disclose placing the cap onto a sample tube; [0030, 0060]).
Note: The cap track and sample tube are not positively recited and therefore do not further limit the structure of the sample tube capping device.  Accordingly, where the cap is transported to or from relates to function/intended use of the sample tube capping device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see 

Regarding claim 3, modified Sattler teaches the sample tube capping device of claim 2 above, wherein the capper sleeve is configured to receive a downward force from the pneumatic piston rod when a disengage mode is actuated (Sattler teaches a disengage mode wherein the capper sleeve 2 receives a downward; fig. 2c, [0067].  Furthermore, the modification of the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising the pneumatic piston rod, as taught by Itoh, has previously been discussed in claim 1 above.  The modification resulting in a configuration where the air cylinder is stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod secured to the bracket 14 to achieve the vertical displacement of the capper sleeve 2 enveloping the capper rod 3, as shown in figs 2a and 2b of Sattler. Therefore, the modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod being configured to apply a downward force to the bracket 14 when actuated to perform the disengaging function).

Regarding claim 4, modified Sattler teaches the sample tube capping device of claim 3 above, wherein in the disengage mode, the capper sleeve is pushed down such that the capper sleeve extends beyond and conceals the capper tip (Sattler; fig. 2c, [0067]).  

Regarding claim 5, modified Sattler teaches the sample tube capping device of claim 4 above, wherein in the disengage mode, the capper sleeve exerts a force on the cap to disengage the cap from the capper tip (Sattler; fig. 2c, [0067]).  

Regarding claim 6, modified Sattler teaches the sample tube capping device of claim 5 above, wherein the cap comprises multiple capping levels.  
Note: The cap is not positively recited and therefore does not further limit the structure of the sample tube capping device.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 7, modified Sattler teaches the sample tube capping device of claim 1 above, wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve (The modification the modification of the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising the pneumatic piston rod, as taught by Itoh, has previously been discussed in claim 1 above.   The modification resulting in a configuration where the air cylinder is stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod secured to the bracket 14 to achieve the vertical displacement of the capper sleeve 2 enveloping the capper rod 3, as shown in figs 2a and 2b of Sattler.).

Regarding claim 8, modified Sattler teaches the sample tube capping device of claim 7 above, wherein the pneumatic piston is actuated by pressurizing the air cylinder with compressed air (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above.  Itoh teaches the piston is actuated by pressurizing the cylinder with air; Itoh, col. 4 lines 13-17).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler, in view of Itoh, and further in view of Smith (US Patent No. 8,028,816; already of record – hereinafter “Smith”).

Regarding claim 9, Sattler discloses a capper assembly (Sattler; figs. 1a-1c, [0057]) comprising: 
a vertically-oriented capper portion (Sattler; fig. 2a, #6, [0030, 0060, 0062]) comprising:
a capper rod (Sattler; figs. 2a-c, #3, [0063]) comprising a capper tip (Sattler; figs. 2a-c, #5, [0059]); 
a capper sleeve enclosing the capper rod (Sattler; figs. 2a-c, # 2, [0059]); 
a cylinder (Sattler; figs. 1a-c, #112, [0061]);
a bracket (Sattler, figs 2a-c. #14, [0067]); 
wherein the cylinder and the capper rod are affixed to and are stationary with respect to the vertically-oriented capper portion (Sattler discloses cylinder 112 is connected to the vertically-oriented capper potion 6 at one end and the capper rod 3 is connected at the opposite end; figs 1b, 2a, #112, #6, #3, [0062]).  
Sattler does not disclose the cylinder is an air cylinder comprising a pneumatic piston rod, and that the bracket secures the pneumatic piston rod and the capper sleeve in a fixed position relative to one another.
However, Itoh teaches the analogous art of a sample tube capping device (Itoh; fig. 1, col. 3 lines 30-35) comprising a cylinder (Itoh; fig. 1, #13b, col. 4 line 14) wherein the cylinder is an air cylinder comprising a pneumatic piston rod (Itoh; fig. 1, #13b, #13a, col. 4 lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising a pneumatic piston rod, as taught by Itoh, because the air cylinder comprising a pneumatic piston rod is simply one of several well-known and conventional methods in the art 
	Modified Sattler does not teach a cap receptacle portion, a cap bowl portion, or a track portion.
	However, Smith teaches the analogous art of a capper assembly (Smith; fig. 1, #10, col. 2 lines 42-49) comprising a vertically-oriented capper portion (Smith; fig. 7, #84, col. 4 lines 10-20) wherein the capper assembly further comprises a cap receptacle portion (Smith; fig. 4, #82, col. 3 lines 60-64), a cap bowl portion (Smith; fig. 4, #85, col. 3 lines 64-67), and a track portion (Smith; fig. 4, #88, col. 4 line 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the capper assembly of modified Sattler, to further comprise a cap receptacle portion, a cap bowl portion, and a track portion, as taught by Smith, because Smith teaches the cap receptacle portion, cap bowl portion, and track portion allow the automation and transport of caps to a cap receiver where the vertically-oriented capper portion can access the caps (Smith; col. 3 lines 60-67, col. 4 lines 1-9).  One of ordinary skill in the art would have expected this modification 

Regarding claim 10, modified Sattler teaches the capper assembly of claim 9 above, wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve (The modification the modification of the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising the pneumatic piston rod, as taught by Itoh, has previously been discussed in claim 1 above.   The modification resulting in a configuration where the air cylinder is stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod secured to the bracket 14 to achieve the vertical displacement of the capper sleeve 2 enveloping the capper rod 3, as shown in figs 2a and 2b of Sattler.).  

Regarding claim 11, modified Sattler teaches the capper assembly of claim 9 above, wherein the cap bowl portion is configured to receive a plurality of caps from the cap receptacle portion (The modification of modified Sattler to further comprise the cap bowl portion and the cap receptacle portion, as taught by smith, has previously been discussed in claim 9 above.  Smith discloses the cap receptacles portion 82 sequentially disposes caps through the bowl 85 to position 86; Smith, col. 3 lines 64-67).

Regarding claim 12, modified Sattler teaches the capper assembly of claim 11 above, wherein each cap in the plurality of caps comprises multiple capping levels. 
Note: The cap is not positively recited and therefore does not further limit the structure of the capper assembly.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the 
 
Regarding claim 13, modified Sattler teaches the capper assembly of claim 9 above, wherein the track portion is configured to receive and transport one or more caps from the cap bowl portion to the vertically-oriented capper portion (The modification of modified Sattler to further comprise the track portion and the bowl portion, as taught by smith, has previously been discussed in claim 9 above.  Smith further teaches the track portion is configured to transport one or more caps from the cap bowl potion to the vertically-oriented capper portion; Smith, col. 3 lines 60-67, col. 4 lines 1-9)

Regarding claim 14, modified Sattler teaches the capper assembly of claim 13 above, wherein the capper tip is configured to engage each cap of the one or more caps (Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064]).  

Regarding claim 15, modified Sattler teaches the capper assembly of claim 14 above, wherein in an engage mode, the capper tip extends beyond the capper sleeve to engage a cap of the one or more caps and to transport the cap from the track portion to a sample tube (The modification of modified Sattler for further comprise the track portion, as taught by Smith, has previously been discussed in claim 9 above.  Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064].  The modification of modified Sattler to further comprise the track portion would 

Regarding claim 16, modified Sattler teaches the capper assembly of claim 15 above, wherein the capper sleeve is configured to receive a downward force from the pneumatic piston rod when a disengage mode is actuated (Sattler teaches a disengage mode wherein the capper sleeve 2 receives a downward; fig. 2c, [0067].  Furthermore, the modification of the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising the pneumatic piston rod, as taught by Itoh, has previously been discussed in claim 1 above.  The modification resulting in a configuration where the air cylinder is stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod secured to the bracket 14 to achieve the vertical displacement of the capper sleeve 2 enveloping the capper rod 3, as shown in figs 2a and 2b of Sattler. Therefore, the modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod being configured to apply a downward force to the bracket 14 when actuated to perform the disengaging function.).

Regarding claim 17, modified Sattler teaches the capper assembly of claim 15 above, wherein in the disengage mode, the capper sleeve exerts a force on the cap to disengage the cap from the capper tip (Sattler; fig. 2c, [0067]). 

Regarding claim 18, modified Sattler teaches the capper assembly of claim 17 above, wherein in the disengage mode, the capper sleeve is pushed down such that the capper sleeve extends beyond the capper tip and conceals the capper tip (Sattler; fig. 2c, [0067]).

Response to Arguments
Applicants arguments filed on 01/21/2022 have been fully considered but were not found persuasive by the examiner.
Applicants argue on pages 7-8 of their remarks towards the 103 rejection over claim 1 in view of Sattler and Itoh that the combination of the drive unit 112 in Sattler with the pusher 13 of Itoh is improper, and would result in a bizarre situation rendering the reagent cartridge opening module 1 of Sattler inoperable for its intended purpose, which is to open reagent vessels that have a screw on cap.  Therefore, the modification of drive unit 112 in Sattler with the teaching of Itoh would not provide any means for rotational motion needed in order to open and close screw-type closures.  The examiner respectfully disagrees.  The cap is not positively recited as being part of the claimed device and the type of cap used by Sattler is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Furthermore, the modification of the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising the pneumatic piston rod, as taught by Itoh, would achieve a configuration where the air cylinder is stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod secured to the bracket 14 to attain the vertical displacement of the capper sleeve 2 enveloping the capper rod 3, as shown in figs 2a and 2b of Sattler.  The modified configuration therefore having the bracket securing the pneumatic piston rod and the capper sleeve in a fixed position and capable of performing the function of the claimed device.

Applicant(s) further argue on page 8 of their remarks that the combination of Sattler in view of Itoh does not teach or suggest the claim language “a bracket securing the pneumatic piston rod and the capper sleeve in a fixed position relative to one another”.  The examiner 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798